DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-7 are pending in the application and are being examined on the merits with claim 1 being examined to the extent the claim reads on the elected species of SEQ ID NO: 7. 
Applicant’s amendment to the claims, filed on May 25, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, filed on May 25, 2021 in response to the non-final rejection mailed on February 26, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed on April 29, 2021 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e) or the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

Specification/Informalities
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by 

Claim Rejections - 35 USC § 103
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/200126 A1; cited on Form PTO-892 mailed on May 19, 2020; hereafter “Kim”) in view of 
Wang et al. (Appl. Biochem. Biotechnol. 171:20-30, 2013; cited on Form PTO-892 mailed on May 19, 2020; hereafter “Wang-1”),
Miyagawa et al. (US 2015/0211033 A1; cited on Form PTO-892 mailed on May 19, 2020; hereafter “Miyagawa”),
Wang et al. (Appl. Microbiol. Biotechnol. 98:3923-3931, 2014; cited on Form PTO-892; hereafter “Wang-2”), and 
Singh et al. (US 8,637,283 B2; cited on Form PTO-892 mailed on May 19, 2020; hereafter “Singh”), and 
as evidenced by Saunders et al. (US 2011/0151526 A1; cited on the IDS filed on May 9, 2019; hereafter “Saunders”).
Kim is published in a non-English language and reference is made to US 2016/0145699 A1 (cited on Form PTO-892) as an English-language equivalent of Kim. 
As amended, the claims are drawn to (in relevant part) a method for producing L-isoleucine, comprising: 
Corynebacterium comprising a protein having an activity of citramalate synthase, in a medium; and 
recovering L-isoleucine from the microorganism or medium,
wherein the citramalate synthase has the amino acid sequence of SEQ ID NO: 7,
wherein the microorganism of the genus Corynebacterium shows an increased L-isoleucine-producing ability as compared to an unmodified microorganism of the genus Corynebacterium.
Regarding claims 1 and 7, the reference of Kim discloses that to industrially produce L-isoleucine, Corynebacterium glutamicum is used as a representative microorganism (paragraph [0003] of US 2016/0145699 A1). Kim discloses that in microorganisms, L-isoleucine is biosynthesized from pyruvate and 2-ketobutyrate as precursors (paragraphs [0003] and [0014] of US 2016/0145699 A1). Kim discloses that threonine dehydratase that produces 2-ketobutyrate undergoes feedback inhibition by L-isoleucine (paragraph [0004] of US 2016/0145699 A1). Kim discloses a method for producing L-isoleucine by culturing a C. glutamicum strain and recovering L-isoleucine from the culture medium (e.g., paragraphs [0021] and [0022] of US 2016/0145699 A1). Kim discloses a Corynebacterium glutamicum mutant strain with an enhanced ability to produce L-isoleucine (paragraph [0010] of US 2016/0145699 A1).
The differences between Kim and the claimed invention are:
1)	Kim does not disclose a protein having citramalate synthase activity as recited in claim 1; 
2)	Kim does not disclose enhancing activities of 3-isopropylmalate dehydrogenase and 3-isopropylmalate dehydratase as recited in claim 4;

4)	Kim does not disclose acetate is further provided in culturing as recited in claim 6.  
Regarding difference 1), before the effective filing date, it was known in the art that 2-ketobutyrate is a key metabolic intermediate in the biosynthesis of L-isoleucine. As noted above, Kim discloses that in microorganisms, L-isoleucine is biosynthesized from 2-ketobutyrate and pyruvate as precursors (paragraphs [0003] and [0014]). 
Similar to Kim, the reference of Wang-1 teaches L-isoleucine is synthesized from 2-ketobutyrate and pyruvate in Corynebacterium glutamicum and the supplies of these two precursors are important for L-isoleucine synthesis (p. 20, abstract). Wang-1 teaches that increasing the availability of metabolic precursor is important for improving L-isoleucine yields (p. 27, bottom) and teaches genetic modifications to increase the availability of 2-ketobutyrate and pyruvate (paragraph bridging pp. 27 and 28). 
Also, the reference of Miyagawa teaches that the reaction catalyzed by threonine deaminase to produce 2-ketobutyrate from L-threonine is the rate limiting step of the L-isoleucine biosynthesis system (paragraph [0093]).
Before the effective filing date, it was known in the art that 2-ketobutyrate production can be enhanced by combining the endogenous threonine pathway with heterologous expression of a “citramalate pathway”. For example, the reference of Wang-2 teaches enhancing 2-ketobutyrate formation by combining the endogenous threonine pathway with heterologous expression of enzymes of a “citramalate pathway” to convert pyruvate and acetyl-CoA to 2-ketobutyrate (p. 3924, column 1, top and Figure Methanococcus jannaschii, particularly citramalate synthase mutant CimA3.7 (p. 3924, column 1, top) and evidentiary reference Saunders is cited to show that CimA3.7 comprises the amino acid sequence of SEQ ID NO: 7 herein (see paragraph [0290] of Saunders and Appendix A at p. 27 of the Office action mailed on October 2, 2020, which shows an alignment between SEQ ID NO: 7 of this application and SEQ ID NO: 58 of Saunders). 
The reference of Singh teaches enhancing carbon flux through the isoleucine biosynthesis pathway in a recombinant microorganism by expressing enzymes producing 2-ketobutyrate by the combined threonine and citramalate pathways (column 8, lines 22-61). Singh teaches the recombinant microorganism is a species of Corynebacterium (column 11, line 23). 
Regarding difference 2), the reference of Wang-2 teaches the citramalate pathway includes leuCD and leuB (p. 3924, Figure 1), which leuCD is known in the art as being a 3-isopropylmalate dehydratase and leuB is known in the art as being a 3-isopropylmalate dehydrogenase.  
Regarding difference 3), the reference of Wang-2 teaches pyruvate oxidase (alternatively known as pyruvate dehydrogenase) catalyzes the conversion of pyruvate to acetate (p. 3927, column 2, middle). Wang-2 teaches deleting the poxB gene encoding pyruvate oxidase to reduce acetate secretion and maintain the supply of pyruvate for the citramalate pathway (p. 3924, Figure 1; p. 3927, column 2).  
poxB (p. 3928, column 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, Wang-1, Miyagawa, Wang-2, and Singh to produce L-isoleucine using the C. glutamicum of Kim modified to express the enzymes of the citramalate pathway taught by Wang-2. One would have been motivated to do this in order to increase the availability of 2-ketobutyrate and enhance carbon flux to L-isoleucine biosynthesis because Kim, Wang-1, and Miyagawa acknowledge the importance of the intermediate 2-ketobutyrate in the production of L-isoleucine, particularly that the enzymatic reaction to produce 2-ketobutyrate from L-threonine is the rate limiting step of L-isoleucine biosynthesis, and Wang-1 teaches the concept of increasing supplies of 2-ketobutyrate to enhance production of L-isoleucine, and Wang-2 and Singh teach increasing production of 2-ketobutyrate and enhancing carbon flux to L-isoleucine by combining the endogenous threonine pathway with a heterologous citramalate pathway. One would have had a reasonable expectation of success to produce L-isoleucine using a C. glutamicum modified to express the enzymes of the citramalate pathway taught by Wang-2 because Wang-2 and Singh each taught heterologous expression of citramalate pathway enzymes in a bacterium with Singh specifically teaching a species of Corynebacterium. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, Wang-1, Miyagawa, Wang-2, and Singh to further modify the C. glutamicum of Kim to delete the pyruvate dehydrogenase gene. One would have been motivated to do this in order to C. glutamicum to delete the pyruvate dehydrogenase gene because Wang-2 taught deletion of the pyruvate dehydrogenase gene in a bacterium. 
Therefore, the method of claims 1 and 4-7 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues (in summary) that even though it was known in the prior art that the enhancement of 2-ketobutyrate production can be achieved by combining the endogenous threonine pathway with heterologous expression of a “citramalate pathway”, the actual production of the L-isoleucine cannot be easily anticipated due to the unpredictability of the introduction of exogenous CimA variants in a Corynebacterium microorganism.
The applicant’s argument is not found persuasive. Contrary to the applicant’s position, one would have had a reasonable expectation of success to express the CimA3.7 variant of Wang-2 in the C. glutamicum of Kim. While obviousness requires some degree of predictability, obviousness does not require absolute predictability (MPEP 2143.02.II) and given that Singh taught expressing CimA in a species of Corynebacterium and Saunders taught expressing CimA3.7 in a species of Corynebacterium (paragraphs [0195], [0206], and [0213]), one would have had at least some degree of predictability to express the CimA3.7 variant of Wang-2 in the C. glutamicum of Kim.   
The applicant further argues (in summary) that in view of the disclosure of Wang-2, one would not have selected the CimA3.7 variant to improve L-isoleucine production in a Corynebacterium microorganism because CimA from L. interrogans has a lower Km value for pyruvate as compared to the Km value for pyruvate for CimA3.7, citing to p. 3924, column 1, top of Wang-2.
The applicant’s argument is not found persuasive. According to MPEP 2123, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, and that preferred embodiments do not constitute a teaching away from nonpreferred embodiments. While Wang-2 selects the CimA from L. interrogans for a heterologous citramalate pathway, Wang-2 does not discourage the use of CimA3.7 for a heterologous citramalate pathway, nor does Wang-2 imply that CimA3.7 is not suitable for a heterologous citramalate pathway. To the contrary, Wang-2, Saunders, and Atsumi et al. (Appl. Environ. Microbiol. 74:7802-7808, 2008; filed on December 16, 2020) each teaches the use of CimA3.7 in a heterologous citramalate pathway to generate 2-ketobutyrate for the biosynthesis of a desired product (e.g., p. 3929, paragraph bridging columns 1 and 2 of Wang). As such, in view of the combined teachings of the prior art, one would have been motivated to express the CimA3.7 variant of Wang-2 in the C. glutamicum of Kim. 
The applicant further argues (in summary) that it has been revealed by Wang-2 that the strategy of combining the threonine pathway and citramalate pathway for E. coli, citing to p. 3930, column 1, top. 
The applicant’s argument is not found persuasive. Contrary to the applicant’s characterization of Wang-2, nowhere does Wang-2 teach, suggest, or even imply that combining the threonine pathway and citramalate pathway for production of a desired product is not sufficiently successful in a recombinant E. coli. Wang-2 teaches the reason for combining the citramalate pathway with the threonine biosynthesis pathway is to improve 2-ketobutyrate formation and eventually the 3HV content in the copolymer (p. 3929, column 2, bottom to p. 3930, column 1, top), and that the combination of citramalate pathway with the threonine biosynthesis pathway improved the 3HV fraction in the copolymer to 25.4 mol% in recombinant E. coli (p. 3923, Abstract). As such, rather than revealing an unsuccessful result (as argued by the applicant), one of ordinary skill in the art would have recognized that combining the citramalate pathway with the threonine biosynthesis pathway achieved the desired result of improving 2-ketobutyrate formation and eventually the 3HV content in the copolymer. 
The applicant further argues (in summary) that Wang-1 teaches enhancing L-isoleucine production by increasing 2-ketobutyrate and pyruvate and that in view of Wang-1, one would have had no reasonable expectation to increase L-isoleucine production by increasing only 2-ketobutyrate by the citramalate pathway.
The applicant’s argument is not found persuasive. The claims are not limited to a C. glutamicum with only a single modification to comprise a citramalate synthase having the amino acid sequence of SEQ ID NO: 7. Rather, given a broadest reasonable interpretation, the claims encompass a C. glutamicum having any number of e.g., the modification for enhancing threonine pathway as taught by Wang-1. 
The applicant further argues (in summary) that Wang-2 and Atsumi teach that CimA3.7 increased carbon flux for PHBV, 1-propanol, and 1-butanol, which are considered to be by-products in Wang-1. According to the applicant, one would recognize that the effect of expressing CimA3.7 in an E. coli to increase carbon flux for the by-products PHBV, 1-propanol, and 1-butanol is incompatible with the teachings of Wang-1 for L-isoleucine production. 
The applicant’s argument is not found persuasive. Wang-2 and Atsumi teach that expression of CimA3.7 increased production of 2-ketobutyrate from glucose in a recombinant E. coli (see, e.g., Wang-2 at p. 3929, paragraph bridging columns 1-2), and only produced PHBV, 1-propanol, and 1-butanol due to heterologous metabolic pathways that were introduced into the E. coli and that use 2-ketobutyrate as an intermediate. Given that Wang-1 teaches increasing the availability of 2-ketobutyrate and pyruvate is important for L-isoleucine production, Wang-2 taught that expression of CimA3.7 increased production of 2-ketobutyrate and deleting the poxB gene encoding pyruvate oxidase to maintain the supply of pyruvate for the citramalate pathway, one would have recognized that the teachings of Wang-2 are “compatible” with the teachings of Wang-1 and would have had a reasonable expectation of success to express the CimA3.7 variant of Wang-2 in the C. glutamicum of Kim to enhance the production of L-isoleucine.
The applicant further argues (in summary) that one of ordinary skill in the art would have recognized that the L-isoleucine productivity will be very different depending etc. of the contiguous amino acids constituting a CimA variant as well as the species of the host microorganism and it cannot be easily anticipate over the cited references that the claimed CimA variants can remarkably increase the productivity/yield of L-isoleucine in a Corynebacterium microorganism compared to a wild-type CimA, citing to the table at p. 9 of the remarks and table 4 of the specification.
The applicant’s argument is not found persuasive. Contrary to the applicant’s position, one would have reasonably expected the C. glutamicum of Kim modified to express the CimA3.7 variant in the citramalate pathway taught by Wang-2 would have increased L-isoleucine production. As noted above, Wang-1 taught increasing the availability of 2-ketobutyrate for improving L-isoleucine yields in C. glutamicum and the references of Wang-2 and Singh taught enhancing 2-ketobutyrate formation by combining the threonine pathway and the citramalate pathway, which includes a citramalate synthase, with Wang-2 specifically teaching CimA3.7 (SEQ ID NO: 7 of this application) and with Singh specifically teaching a species of Corynebacterium (e.g., column 11, lines 17-23). In view of the combination of cited references, particularly Wang-1, Wang-2, and Singh, one would have recognized a correlation between the increased activity of citramalate synthase, including a CimA variant recited in the claims, and the enhancement of L-isoleucine production/yield in a microorganism of the genus Corynebacterium. Moreover, given that the CimA3.7 variant taught by Wang-2 has increased activity and reduced feedback inhibition relative to wild-type CimA (see, e.g., Atsumi, supra), it would not have been unexpected that L-isoleucine production is increased using a CimA3.7 variant in a citramalate pathway as compared to a corresponding wild-type CimA. The reference of Atsumi is relied upon by the examiner C. glutamicum, one would have reasonably expected that a C. glutamicum expressing the CimA3.7 variant would also produce more 2-ketobutyrate intermediate as compared to wild-type CimA and given that Wang-1 taught increasing the availability of 2-ketobutyrate for improving L-isoleucine yields in C. glutamicum, one would have reasonably expected that a C. glutamicum modified to express the CimA3.7 in a citramalate pathway would have increased L-isoleucine production as compared to C. glutamicum modified to express wild-type CimA in a citramalate pathway. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.  

Conclusion
Status of the claims:
Claims 1 and 4-7 are pending.
Claims 1 and 4-7 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656